UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6516


JOHN ROBERT DEMOS,

                Petitioner – Appellant,

          v.

ATTORNEY GENERAL ERIC H. HOLDER; U.S.           SECRETARY   OF   THE
INTERIOR; U.S. SECRETARY OF DEFENSE,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-03715-CCB)


Submitted:   October 8, 2013                 Decided:   October 21, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Robert Demos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Demos, a Washington state prisoner, filed a 28

U.S.C.   § 2241     (2006)     petition,          seeking      relief    from      his   1978

state    convictions.        The    district           court   dismissed        the    action

pursuant to 28 U.S.C. § 1915(g) (2006) because Demos, a “three

striker” under the Prison Litigation Reform Act (PLRA), failed

to demonstrate      that     he    was    under        imminent     danger      of    serious

physical injury.        Demos appeals.

            While    dismissal          under      § 1915(g)       was    improper,       see

Smith v. Angelone, 112 F.3d 1126, 1130 (4th Cir. 1997) (“the in

forma pauperis filing fee provisions of the PLRA do not apply to

habeas corpus actions”), we find it unnecessary to remand to the

district court for further proceedings.                       It is indisputable that

venue in the District of Maryland was improper; rather, venue

lay in a federal district court in the State of Washington.                               See

28 U.S.C. § 2241(d) (2006).                   Further, transfer to the proper

district    court    would        not    be       in    the    interest      of      justice.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately           presented    in    the      materials

before    the   court    and      argument        would    not     aid   the      decisional

process.

                                                                                   DISMISSED

                                              2